DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 21-24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Meyer (US 20040092330).
As to claim 1, Meyer teaches a forming assembly (Figs. 11-12) capable of forming a wick, the forming assembly comprising: 
an expandable tube (Fig. 11, item 54) hydraulically expandable to an expanded configuration, capable of being wrapped with a wick (32) for a heat pipe; and 
a forming shell assembly (Figs. 11-12), defining a first forming shell comprising a first recess defined therein and a second forming shell defining a second recess defined therein (56).
Meyer teaches that the first recess and the second recess cooperate to define an outer diameter of the an article that could be considered a wick mesh (Fig. 12).  The expandable tube is positionable between the first recess and the second recess (Figs. 11) and the expandable tube and the forming shell assembly are configured to deform a wick mesh and form a wick based on the expandable tube hydraulically expanding towards the expanded configuration (Fig. 12).  
In a first interpretation of the claim under 35 U.S.C. 102(a)(1), the wick and wick mesh are not interpreted to be structural limitations of the apparatus since the wick is a material intended to be worked upon.  See MPEP 2115.  In this interpretation, all structural features of the apparatus are met despite the teaching in Meyer that a cover may also be provided.
In a second interpretation of the claim under 35 U.S.C. 103, one would have found it obvious to omit the Meyer cover and its corresponding function in order to provide a cover at a later time.
As to claims 2 and 3, although Meyer does not teach the same process steps, the Meyer expandable tube is capable of separating absent chemical intervention and transitioning toward an unexpanded configuration (inherent because the tube is reusable, [0048]).  As to claim 4, Meyer teaches a polyurethane expandable tube ([0049]).  As to claim 6, Meyer provides a support tube (Fig. 11, item 50) with pores (52).  The pores are configured to be coupled to a pressurized fluid to inflate the expandable tube ([0049]).
As to claim 21, Meyer teaches a forming assembly (Figs. 11-12) capable of forming a wick, the forming assembly comprising: 
an expandable/inflatable tube (Fig. 11, item 54) expandable/inflatable to an expanded configuration, capable of being wrapped with a wick (32) for a heat pipe; and 
a forming shell assembly (Figs. 11-12), comprising a first forming shell comprising a first recess defined therein and a second forming shell comprising a second recess defined therein (56).
Meyer teaches that the first recess and the second recess cooperate to define an inner diameter of the shell assembly (Fig. 12), and the expandable tube is positionable between the first recess and the second recess (Figs. 11) and the expandable tube and the forming shell assembly are capable of deforming a wick mesh based on the expandable tube expanding towards the expanded configuration (Fig. 12).  
As to claims 22 and 23, although Meyer does not teach the same process steps, the Meyer expandable tube is capable of separating absent chemical intervention and transitioning toward an unexpanded configuration (inherent because the tube is reusable, [0048]).  As to claim 24, Meyer teaches a polyurethane expandable tube ([0049]).  As to claim 26, Meyer provides a support tube (Fig. 11, item 50) with pores (52).  The pores are configured to be coupled to a pressurized fluid to inflate the expandable tube ([0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20040092330) in view of O’Donoghue (US 20070063378).  Meyer teaches the subject matter of claims 1 and 21 above under 35 U.S.C. 102(a)(1).
As to claims 5 and 25, Meyer is silent to first and second clamp plates and a fastener configured to fasten the first clamp plate to the second clamp palate.
O’Donoghue teaches that first and second molds (12+14), and also teaches backing plates (16) which are fastened together by clamping means (22 and 24). 
It would have been prima facie obvious to incorporate the O’Donoghue clamping plates and fasteners into Meyer because Meyer teaches/suggests a closed mold, and O’Donoghue provides a fastener system that would maintain a mold in a closed configuration.

Claims 7, 8, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20040092330) in view of Hasan (US 20180290403) and Lawrence (US 4,413,845).  Meyer teaches the subject matter of claims 1 and 21 above under 35 U.S.C. 102(a)(1).
As to claims 7, 8, and 27, Meyer teaches a hydraulic opening (see left end of 50) configured to fluidically couple a source of pressure to the inflatable tube (54) 
Meyer is silent to the end flanges couplable to the ends of the first and second forming shell first and having a receiving area configured to receive an o-ring and support tube.
Regarding the end flanges couplable to the ends of the first and second forming shell, Hasan provides a composite forming mold (200) similar to the claimed forming assembly including first and second forming shells (204, 206) and two end flanges (208, 210) couplable to the first forming shell and second forming shell (see holes in 208 and corresponding holes in ends of 204 and 206).  It would have been prima facie obvious to incorporate the Hasan end flanged into Meyer because Meyer teaches/suggests a closed mold, and Hasan provides a fastener system that would maintain a mold in a closed configuration.
Regarding the receiving area configured to receive and o-ring and support tube, Lawrence teaches a flange (10) comprising a receiving area (16) for an o-ring (17), and configured to hold an end of a tube (12).  The Lawrence end flange has an opening in 10 which provides access to the end of the tube.  In the combination of Lawrence with Meyer and Hasan, one of ordinary skill in the art would have found it obvious to provide these features to the Lawrence end flanges in order to hold the ends of the Meyer inflatable tube (54) and support tube (50).  It would have been prima facie obvious to incorporate the Lawrence receiving area and o-ring Meyer as an obvious improvement to position and hold the ends of the Meyer inflatable tube and support tube (50).

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20040092330) in view of Hasan (US 20180290403) and Lawrence (US 4,413,845).
As to claim 15, Meyer teaches a forming assembly capable or configured to form a wick for a heat pipe comprising: 
a wick assembly comprising a porous support tube comprising pores defined therein (Fig. 11, item 50, 52); and an inflatable tube (54) configurable between a delated configuration (Fig. 11) and an inflated configuration (Fig. 12), wherein the inflatable tube is positioned about the porous support tube (see Fig. 11), and capable of holding a wick mesh (32) wrapped about the inflatable tube; and 
a forming shell assembly, comprising: a first forming shell defining a first recess and a second forming shell defining a second recess (56), wherein the wick assembly is capable of being positioned between the first recess and the second recess (Fig. 11).  The first recess and second recess are configured to define an outer diameter of the wick.
Meyer additionally teaches a hydraulic opening (see left end of 50) configured to fluidically couple a source of pressure to the inflatable tube (54).
In a first interpretation of the claim, the wick and wick mesh are not interpreted to be structural limitations of the apparatus since the wick is a material intended to be worked upon.  See MPEP 2115.  In this interpretation, all structural features of the apparatus are met despite the teaching in Meyer that a cover may also be provided.  In a second interpretation of the claim, one would have found it obvious to omit the Meyer cover and its corresponding function in order to provide a cover at a later time.
Meyer is silent to the end flanges couplable to the ends of the first and second forming shell first and having a receiving area configured to receive an o-ring and support tube.
Regarding the end flanges couplable to the ends of the first and second forming shell, Hasan provides a composite forming mold (200) similar to the claimed forming assembly including first and second forming shells (204, 206) and two end flanges (208, 210) couplable to the first forming shell and second forming shell (see holes in 208 and corresponding holes in ends of 204 and 206).  It would have been prima facie obvious to incorporate the Hasan end flanged into Meyer because Meyer teaches/suggests a closed mold, and Hasan provides a fastener system that would maintain a mold in a closed configuration.
Regarding the receiving area configured to receive an o-ring and support tube, Lawrence teaches a flange (10) comprising a receiving area (16) for an o-ring (17), and configured to hold an end of a tube (12).  The Lawrence end flange has an opening in 10 which provides access to the end of the tube.  In the combination of Lawrence with Meyer and Hasan, one of ordinary skill in the art would have found it obvious to provide these features to the Lawrence end flanges in order to hold the ends of the Meyer inflatable tube (54) and support tube (50).  It would have been prima facie obvious to incorporate the Lawrence receiving area and o-ring Meyer as an obvious improvement to position and hold the ends of the Meyer inflatable tube and support tube (50).
As to claim 16, Hasan provides an equivalent means for preventing separation of the first and second shells (see Fig. 4, items 208 and 210, and fastener holes in the top of 206 and at interface between 204 and 206).  As to claim 17, Meyer teaches a polyurethane expandable tube ([0049]).  As to claim 18, the Meyer first and second recess define the shape and diameter of the material.  As to claim 19, Meyer provides an inflatable tube configured to deform in the claimed manner.  As to claim 20, although Meyer does not teach the same process steps, the Meyer expandable tube is capable of separating absent chemical intervention (inherent because the tube is reusable, [0048]).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20040092330) in view of Hasan (US 20180290403) and Lawrence (US 4,413,845), and further in view of O’Donoghue (US 20070063378).  Meyer, Hasan, and Lawrence teach the subject matter of claim 15 above under 35 U.S.C. 102(a)(1).
As to claim 16, Meyer is silent to the first and second clamp plates and a fastener configured to fasten the first clamp plate to the second clamp palate, which is the device depicted as the claimed “means” in the instant figures.
O’Donoghue teaches that first and second molds (12+14), and also teaches backing plates (16) which are fastened together by clamping means (22 and 24). 
It would have been prima facie obvious to incorporate the O’Donoghue clamping plates and fasteners into the modified Meyer apparatus because Meyer teaches/suggests a closed mold, and O’Donoghue provides a fastener system that would maintain a mold in a closed configuration.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. The arguments are generally on the grounds that Meyer provides a tubular cover layer 30 which acts as a sheath.  Applicant argues that since the cover layer is provided around the core layer (32), and that the core layer cannot engage the mold recess because of the presence of the cover layer, that this configuration does not meet the claim.
These arguments are not persuasive.  It must be noted that this is an apparatus claim and it is well-established that a material worked upon does not limit apparatus claims.  See MPEP 2115.  Applicant does not appear to assert that the instant apparatus includes within its scope the material worked upon, and for the same reasons, it is unclear why Applicant believes that an additional layer in Meyer must be considered part of Meyer’s apparatus.  Meyer’s cover layer is not part of the apparatus – it is a material worked upon, and the material worked upon does not limit an apparatus.  
Please consider an additional reference to Aoyama (US 4,876,049).  Aoyama meets at least claim 1 because it provides an expandable tube (3) and a forming shell comprised of two forming shells that cooperate to define a cavity (Figs. 3, 10, and 17), even though Aoyama never teaches a “wick mesh”.  
Nelson (US 5,624,519) should also be noted.  Nelson provides an expandable tube (81) and the composite material (76, 77) can be considered a wick mesh since Nelson’s composite material can be a textile (22:23-24).  Nelson provides two forming shells (Fig. 6c) which form a recess and the composite material is configured to engage the mold recess by expanding the expandable tube.
	These references are interpreted to be redundant over the Meyer rejection above since the material worked upon in the claim and in Meyer do not distinguish the claimed apparatus from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742